Citation Nr: 0003685	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  97-20 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of recoupment of compensation benefits 
due to receipt of severance pay. 


REPRESENTATION

Appellant represented by:   Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel

INTRODUCTION

The veteran served on active duty from October 1987 to April 
1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in August 1996 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  A rating decision in December 1993 
granted service connection for dysthymia and benign 
hypothalamic mass, and, in a letter of notice of the decision 
dated in December 1993, the RO informed the veteran that, 
because the law did not allow full payment of both service 
retired pay and VA compensation, VA was withholding 
compensation.  In August 1996, the RO informed the veteran 
that, based on documents she submitted in July 1996, her 
service connection award was being recouped due to a her 
receipt of military severance pay.  In December 1996, the 
veteran submitted a notice of disagreement with the RO's 
notification that payment of her disability compensation 
would be held back until amounts paid to her for severance at 
separation had been recouped.  In January 1997, a statement 
of the case was issued, and in March 1997, the veteran 
submitted a substantive appeal on a VA Form 9.

The veteran has been represented by Disabled American 
Veterans throughout her appeal.  However, at the time of her 
Travel Board hearing in December 1999, she indicated that she 
did not want a representative with her during the hearing.      


FINDINGS OF FACT

1.  In April 1993, the veteran was placed on the temporary 
disability retired list due to the following disabilities: 
psychological factors affecting physical condition, 
associated with benign hypothalamic mass; questionable 
complex partial seizure by history; benign multiple 
sclerosis; and depressive disorder, not otherwise specified, 
resolved. 

2.  By rating decision in December 1993, effective from April 
1993, service connection was granted for dysthymia and benign 
hypothalamic mass; a 10 percent disability rating was 
assigned for each disability. 

3.  The veteran was removed from the temporary disability 
retired list in December 1995 and honorably discharged from 
service. 

4.  In December 1995, the veteran was awarded severance pay 
in the amount of $14,841 ($15,868 minus prior overpayment). 


CONCLUSION OF LAW

The veteran's disability compensation benefits are properly 
subject to recoupment due to the separation pay that she 
received when she was discharged from service, and the claim 
of entitlement to waiver of recoupment of compensation pay 
lacks legal merit.  10 U.S.C.A. § 1174 (West 1991); 38 C.F.R. 
§ 3.700 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 1993, the veteran was placed on the temporary 
disability retired list due to the following disabilities: 
psychological factors affecting physical condition, 
associated with benign hypothalamic mass; questionable 
complex partial seizure by history; benign multiple 
sclerosis; and depressive disorder, not otherwise specified, 
resolved.  By VA rating decision in December 1993, effective 
from April 1993, service connection was granted for dysthymia 
and benign hypothalamic mass (with associated questionable 
partial complex seizures by history); a 10 percent disability 
rating was assigned for each disability. 

The veteran was removed from the temporary disability retired 
list in December 1995 and honorably discharged from service.  
Also in December 1995, the veteran was awarded severance pay 
in the amount of $14,841 ($15,868 minus prior overpayment). 

In August 1996, the RO informed the veteran that, based on 
documents she submitted in July 1996, her service connection 
award was being recouped due to her receipt of military 
severance pay.  In December 1996, the veteran submitted a 
notice of disagreement with the RO's notification that 
payment of her disability compensation would be held back 
until amounts paid to her for severance at separation had 
been recouped.  She contended that the disabilities for which 
VA granted service-connected compensation were unrelated to 
the disabilities for which the military granted her severance 
pay, so that compensation should not be recouped due to 
receipt of severance pay.  At the personal hearing in 
December 1999 before the undersigned Member of the Board, 
sitting at Chicago, Illinois, the veteran again asserted that 
her disabilities for VA compensation were different from her 
disabilities for which severance pay had been awarded.  

The law as enacted by Congress and implemented by VA 
regulation has been correctly applied and is dispositive in 
this case.  Under current law, recoupment of the veteran's 
separation pay from her VA disability compensation is 
prescribed by Congress, see 10 U.S.C. § 1174 (West 1991), and 
is implemented by VA regulation, 38 C.F.R. § 3.700(a)(5)(i) 
(1999).  The language of this regulation mirrors that of the 
statute, and states that "[a] veteran who has received 
separation pay may receive disability compensation for 
disability incurred in or aggravated by service prior to the 
date of receipt of separation pay subject to recoupment of 
the total amount received as separation pay."

The Board is bound not only by the laws prescribed by 
Congress, but also by the precedent opinions of VA's Office 
of General Counsel.  38 U.S.C.A. § 7104(c) (West 1991).  An 
opinion of the VA General Counsel, O.G.C. Precedent 14-92, 57 
Fed. Reg. 49746 (1992), concluded that, "[i]n accordance with 
the provisions of 10 U.S.C. § 1174 and 38 C.F.R. § 3.700, VA 
disability compensation should be offset to recoup the amount 
of special separation benefits received by a former member of 
the armed forces."
The Board finds that the disabilities for which VA disability 
compensation has been granted, and those for which severance 
pay were granted, are essentially the same.  There is no 
legally significant difference between depressive disorder 
(not otherwise specified) assessed by the physical evaluation 
board at service separation in 1993 and the more specific 
diagnosis of dysthymia, which is inclusive of the same 
history and symptomatology as the previously diagnosed 
depressive disorder.  Where there is a change in a previously 
assigned diagnosis, the "aim should be the reconciliation 
and continuance of the diagnosis or etiology upon which 
service connection for the disability had been granted."  
See 38 C.F.R. § 4.13 (1999).  

Federal statute and VA regulation, as set forth above, 
provide that recoupment of separation pay is required prior 
to payment of VA compensation benefits.  Clearly, this 
provision limits the payment of compensation until recoupment 
is completed.  In a case similar to this veteran's, in which 
the veteran sought relief from the VA's recoupment of the 
gross amount of her readjustment pay, paid to her at her 
separation from service, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) affirmed a 
Board decision which found that 38 U.S.C.A. § 1174(h)(2) 
required that the entire amount of disability severance pay 
paid at the time of separation must be recouped from any VA 
disability compensation.  In that case, the Court held that 
where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law. Inasmuch as the Board does not 
have any discretion in the recoupment of her separation pay, 
the veteran has failed to state a claim upon which relief can 
be granted, and, therefore, her appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).







ORDER

The veteran's claim for waiver of recoupment of compensation 
benefits due to receipt of severance pay, being without legal 
merit, is denied. 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

